DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
SPECIES 1 - electrochemical hydrogen pump w/ cathode gas outlet channel 26 connected to a gas outlet manifold 50 through a first space 60; the first space 60 having a first pressure transmitting member; and the gas outlet manifold is isolated from a surface at a center of the anode end plate. (FIG 2a-3A)
SPECIES 2 - electrochemical hydrogen pump w/ cathode gas outlet channel 26A directly connected to gas outlet manifold 50; and a first space; the first space 60 having a first pressure transmitting member; and the gas outlet manifold is isolated from a surface at a center of the anode end plate (Fig 6) 
SPECIES 3 - electrochemical hydrogen pump w/ cathode gas outlet channel 26 connected to a gas outlet manifold 50 through a first space 60; the first space 60 having a first pressure transmitting member; and the gas outlet manifold communicates with a surface at a center of the anode end plate through a second space 65; the second space having a second pressure transmitting member. (FIG 7)
SPECIES 4 - electrochemical hydrogen pump w/ cathode gas outlet channel 26 connected to a gas outlet manifold 50 through a first space 60; the first space 60 having a first pressure transmitting member; and the gas outlet manifold communicates with a surface at a center of the anode end plate through the first space 60 a communication flow channel member 90 and a second space 65; the second space having a second pressure transmitting member. (Fig 10)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Once one of the above SPECIES has been elected, a sub-species election is required between the different particular locations of the first space set forth below:
Sub-species 1 - the first space is the first space 60 formed between the cathode endplate 24C and cathode plate member 80C; the location of the first space is unmodified from what is shown in Figure 2A, Figure 3A. (Figure 2A, Figure 3A).
Sub-species 2 - the first space is the first space 61 formed between cathode plate member 80C and cathode separator plate 16 at the second end. (Figure 5A).
Sub-species 3 - the first space is the first space 62 is defined by a recess in the central portion of cathode power supply plate 22C and cathode insulating plate 23C at the second end. (Figure 5B).
Sub-species 4 - the first space is first space 63 defined by a recess in the central portion of cathode power supply plate 22C and a surface of cathode insulating plate 23c at the second end. (Figure 5C).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Once one of the above Sub-species has been elected, a Sub-sub-species election is required between the different configurations for the structure of the first pressure transmitting member set forth below:
Sub-sub-species A: the first pressure transmitting member is formed by a plurality of columnar members 70C integrated with cathode endplate 24C. Figure 4A.
Sub-sub-species B: the first pressure transmitting member includes columnar members 71C separated from the cathode end plate 24C; fist end portions of the columnar members 71C are in contact with the bottom surface of a recess of cathode end plate 24C and second end portions are in contact with the cathode power supply plate 22C; the columnar members are insulating members. Figure 4B.

Sub-sub-species D: the first pressure transmitting member is a plate shaped porous member 73C disposed in the entire first region. Figure 4D.
Sub-sub-species E: the first pressure transmitting member is a plate shaped elastic member 74C member disposed in the entire first region. Figure 4E.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Once one of the above Sub-sub-species has been elected, if either of SPECIES 3 or SPECIES 4 was chosen in section 1 above, a further Sub-sub-sub-species election is required between the different particular locations of the second space set forth below:
Sub-sub-sub-species 1: the second space is the second space 65 formed between anode plate member 80A and anode end plate 24A; the location of the second space is unmodified from what is shown in Figure 7 / Figure 10. (Figure 7 or Figure 10).
Sub-sub-sub-species 2: the second space is the second space 66 formed by a recess in a central portion of the anode separator 17 and disposed in a contact section between the anode separator 17 and an anode power supply plate 22A. (Figure 9A).
Sub-sub-sub-species 3: the second space is the second space 67 disposed between an anode end plate 24A and an anode separator 17 positioned in a first end. The second space 67 is formed by a recess in a central portion of an anode power supply plate 22A and an opening in a central portion of an anode insulating plate 23A. (Figure 9B).
Sub-sub-sub-species 4: the second space is the second space 68 disposed between an anode end plate 24A and an anode separator 17 positioned in a first end. The second space 68 is formed by a recess in a central portion of the anode power supply plate 22A. (Figure 9C).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Once one of the above Sub-sub-sub-species has been elected, a Sub-sub-sub-sub-species election is required between the different configurations for the structure of the second pressure transmitting member set forth below:
Sub-sub-sub-sub-species A: the second pressure transmitting member is formed by a plurality of columnar members 70A integrated with anode endplate 24A. Figure 8A.
Sub-sub-sub-sub-species B: the second pressure transmitting member includes columnar members 71A separated from the anode end plate 24A; fist end portions of the columnar members 71A are in contact with the bottom surface of a recess of anode end plate 24A and second end portions are in contact with the anode power supply plate 22A; the columnar members are insulating members. Figure 8B.
Sub-sub-sub-sub-species C: the second pressure transmitting member includes columnar members 72A separated from the anode end plate 24A and anode insulating plate 23A, first end portions of columnar members 72A are in contact with the anode 
Sub-sub-sub-sub-species D: the second pressure transmitting member is a plate shaped porous member 73A disposed in the entire second region. Figure 8D.
Sub-sub-sub-sub-species E: the second pressure transmitting member is a plate shaped elastic member 74A member disposed in the entire second region. Figure 8E.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Due to their mutually exclusive characteristics, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Therefore, Applicant must elect one species from each of sections 1, 2, & 3, and if either of SPECIES 3 or SPECIES 4 was chosen in section 1, one species from each of sections 4 and 5 of this Office action. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/JOSEPH S. HERRMANN/Examiner, Art Unit 3746